                                                      Case 4:18-cv-00268-CW Document 88 Filed 09/04/19 Page 1 of 1



                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                                                           81,7('67$7(6',675,&7&2857
                                                                         1257+(51',675,&72)&$/,)251,$
                                                                                  2$./$1'',9,6,21
                                        
                                                                                                    &DVH1RFY&:
                                         -2+1-(11,1*6HWDO
                                                                3ODLQWLIIV                     25'(5*5$17,1*3/$,17,))6¶027,21
                                                                                                    72$33($5$7&$6(0$1$*(0(17
                                                                                                 &21)(5(1&(%<7(/(3+21(
                                                                    YV
                                                                                                 >0RWLRQWR$SSHDUDW&DVH0DQDJHPHQW
                                              -$1(71$32/,7$12HWDO                            &RQIHUHQFHE\7HOHSKRQHILOHGVHSDUDWHO\@
                                        
                                                                'HIHQGDQWV                        -XGJH+RQ&ODXGLD:LONHQ
                                                                                                 &WUPQG)ORRU
                                                                                                 'DWH6HSWHPEHU
                                                                                                    7LPHSP
                                        
                                                  7KH&RXUWKDYLQJFRQVLGHUHG3ODLQWLIIV¶0RWLRQWR$SSHDUDWWKH&DVH0DQDJHPHQW
                                                                                                                   ES D
                                                                                                                          ISTRIC
                                              &RQIHUHQFHE\7HOHSKRQHRUGHUVDVIROORZV                           T          TC
                                                                                                                   TA
                                        
                                                                                                                                               O
                                                                                                               S




                                                                                                                                                U
                                                                                                              ED




                                                     7KH0RWLRQLV*5$17('
                                                                                                                                                 RT




                                                                                                                                     ERED
                                                                                                          UNIT




                                                                                                                       O ORD
                                                                                                                   IT IS S
                                                                                                                                                        R NIA




                                                     'DWHG6HSWHPEHU
                                        
                                                                                                                                           ilken
                                                                                                                                laudia W
                                                                                                          NO




                                                                                                                      Judge C
        11500 OLYMPIC BLVD, SUITE 400




                                                                                                                                                       FO




                                                                                              BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                                           RT
FREEDOM X
            LOS ANGELES, CA 90064




                                                                                                                                                   LI




                                                                                                 7KH+RQ&ODXGLD:LONHQ
                                                                                                            ER
                                                                                                               H




                                                                                                                                                   A




                                                                                                                            C
                                                                                                 -XGJHRIWKH8QLWHG6WDWHV'LVWULFW&RXUW
                                                                                                               N
                                                                                                                 D          OF
                                                                                                                         IS T RIC T
                                        
                                        
                                        
                                                                                               
                                                                                                                                       &DVH1RFY&:
                                              25'(5*5$17,1*3/$,17,))6¶027,2172$33($5$7 &$6(
                                              0$1$*(0(17 &21)(5(1&(%<7(/(3+21(
